Case: 2:20-cv-04972-MHW-CMV Doc #: 59 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 1129




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 John Doe,                                     :
                                               : Case No. 2:20-cv-4972
               Plaintiff,                      :
                                               : Judge Michael H. Watson
         v.                                    :
                                               : Magistrate Judge Chelsey M. Vascura
 Kenyon College,                               :
                                               :
               Defendant.                      :



                    NOTICE OF WITHDRAWAL OF CO-COUNSEL

        Now comes Attorney Lindsey A. Roberts, of the law firm Bricker & Eckler LLP, and

hereby gives notice of withdrawal as co-counsel for Defendant Kenyon College in the above-

captioned case. Attorneys Joshua D. Nolan and Erin E. Butcher, of Bricker & Eckler LLP,

will continue representing Kenyon in this matter.

                                                Respectfully submitted,


                                                /s/ Lindsey A. Roberts
                                                Lindsey A. Roberts (0096979)
                                                BRICKER & ECKLER LLP
                                                100 South Third Street
                                                Columbus, Ohio 43215
                                                (614) 227-2300
                                                (614) 227-2390 (facsimile)
                                                lroberts@bricker.com

                                                Counsel for Defendant Kenyon College




16927128v1
Case: 2:20-cv-04972-MHW-CMV Doc #: 59 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 1130




                               CERTIFICATE OF SERVICE

        I certify that on the 10th day of September, 2021, the foregoing document was filed

using the Court’s electronic filing system, which shall send notifications of this filing to all

counsel of record.




                                                   /s/ Lindsey A. Roberts
                                                   Lindsey A. Roberts (0096979)




                                               2
16927128v1
